MARY'S OPINION HEADING                                           




NO. 12-02-00347-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HERMAN SLAUGHTER,§
	APPEAL FROM THE THIRD
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE - INSTITUTIONAL
DIVISION, ET AL.,§
	HOUSTON COUNTY, TEXAS
APPELLEES



PER CURIAM
 This pro se appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on October 24,
2002.  Thereafter, on November 21, 2002, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1(e), i.e. a certificate of service showing service on all parties
to the trial court's judgment.  
	On November 27, 2002, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the
notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that
unless he filed a corrected notice of appeal on or before December 27, 2002, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	As of December 31, 2002, Appellant has neither corrected his defective notice of appeal nor
responded to this court's notice.  Therefore, this appeal is dismissed for failure to comply with the
Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered December 31, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.
(DO NOT PUBLISH)